Citation Nr: 1503180	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  09-18 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a disability resulting from right knee tendon repair.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk

INTRODUCTION

The Veteran served on active duty from June 1969 to May 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran provided testimony during a Board videoconference hearing in February 2011.  A transcript is of record.  

In May 2011, the Board denied the claim on appeal.  In a December 2012 memorandum decision of the United States Court of Appeals for Veterans Claims (Court), the Court vacated the Board's decision denying the Veteran's claim for compensation under the provisions of 38 U.S.C.A. § 1151 and remanded the matter for further development.  Upon remand from the Court, the matter was referred for an expert medical opinion in July 2013, and, following the submission of new evidence and the Veteran's request to have the agency of original jurisdiction (AOJ) consider it in the first instance, the claim was remanded in October 2013.  The claim was remanded again in May 2014 for consideration of new evidence. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's development of recurrent right knee infections and subsequent right knee joint fusion was not caused by any VA treatment, including a July 17, 2001, right knee tendon repair surgery or subsequent follow-up treatment.  


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 U.S.C.A § 1151 for residuals of right knee tendon repair surgery on July 17, 2001, have not been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in September 2008 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for benefits under 38 U.S.C.A. § 1151.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As the Board is denying the claim, notice as to the disability-rating and effective-date elements of a claim is not required.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Complete private and VA treatment records relevant to the claim, including operative reports, follow-up treatment records, and emergency room treat records, have been obtained and no other outstanding treatment records have been identified by the Veteran.  
A VA opinion was obtained in July 2013.  The Board finds that the medical opinion evidence is adequate as it is based on a full review of the evidence, including the Veteran's statements, and contains clear findings supported by a complete rationale.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, neither the Veteran nor his representative asserts that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  Moreover, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the issues on appeal.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  The Board thus finds that he is not prejudiced and the claim can be adjudicated.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The issue on appeal was previously before the Board in October 2013 and May 2014, when it was remanded for additional development.  In accordance with the remand instructions, all new evidence has been reviewed and a supplemental statement of the case was issued, most recently in September 2014.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

The Veteran filed his claim for compensation under the provisions of 38 U.S.C.A § 1151 in July 2008.  The version of 38 U.S.C.A. § 1151 applicable to claims filed on or after October 1, 1997, provides that compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151.

A disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of a veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a VA (Department) employee or in a Department facility as defined in 38 U.S.C.A. § 1701(3)(A), and (2) the proximate cause of the disability or death was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  Id. 

The implementing regulation applicable to 1151 claims received on or after October 1, 1997, is 38 C.F.R. § 3.361, which provides that, in order to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in a veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  
38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death as explained in 38 C.F.R. § 3.361(c) and that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

The record indicates that a piano fell on the Veteran in September 2000 causing bilateral patellar tendon ruptures.  In September 2000 he underwent bilateral tendon repair at a private facility.  The Veteran continued to have pain in his right knee and he was unable to extend it.  On July 17, 2001, the Veteran underwent surgical treatment at a VA facility at which time a right patellar tendon reconstruction with allograft was performed.  The Veteran returned to VA for follow up on August 21, 2001.  It was noted that his incision was intact and that he was healing well; however, the Veteran was noted to have two areas of superficial loss of the lateral aspect of the incision of his right knee.  There was no erythema, drainage, or evidence of infection, but he was informed that he was at a greater risk for infection as a result.  X-rays taken at that time also suggested that the graft was not affixing to his patella and the Veteran was informed that this may require additional surgery.  

On the drive home from the VA follow-up that day the Veteran was in a motor vehicle accident (MVA) and his right knee struck the dashboard.  He went to a private facility where his right knee was described as red, swollen, and warm to touch.  He went back there on August 27, 2001, at which time he received a diagnosis of an acute infection of the knee.  On August 28, 2001, the Veteran received VA inpatient treatment for a right knee infection.  Testing revealed that he had a persistent Staphylococcus aureus infection of the right knee.  He underwent seven surgical procedures at the VA over the next 10 months, and ultimately, to cure the infection, the Veteran underwent a fusion of the right knee in June 2002. 

The Veteran has reported that he was told by the VA personnel that they had never before performed the type of knee surgery that they performed on him.  He has asserted that the July 17, 2001, right knee surgery was experimental in nature.  He testified that when his car was rear ended and his right knee hit the dashboard, the skin on his right knee was not broken and there was no mark on his right knee due to the accident.  He stated that a few days after the accident his right knee started to really hurt and it swelled up to about twice its normal size.  The Veteran maintains that because of the original VA right knee surgery he developed the recurrent infections which led to his needing a right knee fusion and that his right knee is much more disabled that it was prior to the VA surgery in July 2001.  He maintains that he is entitled to compensation under 38 U.S.C.A. § 1151 for his increased right knee disability, including a fused right knee, due to the VA surgery.

In this case the Board finds that the recurrent infections and eventual fusion of the Veteran's right knee were not caused by the July 17, 2001, VA right knee surgery or any subsequent VA medical treatment.  A review of the extensive medical records does not show any finding by medical personnel attributing the Veteran's right knee infections and eventual right knee fusion to VA medical care.  To the contrary, in a July 2004 letter, a VA physician gave a description of the medical history of the Veteran's right knee and noted that he had supervised much of the antibiotic care that the Veteran received from August 2001 through June 2002.  He was of the opinion that the Veteran's protracted infection problems of the right knee were a direct result of the trauma he received in the August 2001 MVA.   

As noted by the Court's remand, an opinion was needed to explain where the Staph bacteria originated.  Therefore, the Board obtained a Veterans Health Administration (VHA) opinion in July 2013 from a VA physician, who is also an infectious disease consultant and professor.  The physician explained that the Staph organism is commonly found on the human skin and those with it on their skin as well as individuals with uncontrolled diabetes, such as the Veteran at that time, are at an increased risk for infection.  Post-operative infections often present within one week to ten days of infection, although it is not impossible for these infections to present at a later time.  In addition, surgeries which introduce foreign material are at increased risk for these infections.  

The physician, however, explained that if the surgery had introduced the bacteria in his knee, he would expect there to be a report of draining and erythema from the knee at the initial follow up visit on August 21, 2001.  This is particularly true, the physician stated, given the presentations of his subsequent episodes of infection in the medical record, as the Veteran was infected with a virulent bacteria strain, which was unlikely to be overlooked.  In this case, there was no sign of infection from the time of the surgery to the August 21, 2001, VA follow-up examination, which took place almost one month following the right knee surgery.  

The physician explained that the medical record describes two drastically different appearances of his right knee on August 21 and August 22, with an automobile accident in which the Veteran reported that he injured his knee separating the two reports.  The complete change in appearance in less than 24 hours makes clear that a major event occurred between the two exams.  The physician noted that there was skin breakdown at the August 21 appointment and that the Veteran was advised that he was at an increased risk for infection.  Any breach in skin integrity is a risk factor for infection; however, it would be difficult for the bacteria to get to the deeper tissues of the knee without an inciting event, such as the MVA.  

The physician concluded that the most likely explanation of the swelling that occurred following the MVA would be a hematoma, which is an excellent culture medium for Staph.  The Veteran was diagnosed with the Staph infection less than a week after the automobile accident.  The physician stated that this timeline is very consistent for Staph infection and suggests the trauma from the automobile accident introduced the bacteria into the Veteran's knee, which was documented to have a break in skin integrity prior to the accident.  The physician concluded that the automobile accident is easily more than 50 percent likely the cause of the Veteran's Staph infection of the right knee and resulting disability.  The Board finds the VHA opinion to be more than adequate as it was rendered following a review of the evidence of record, including the Veteran's statements, and offered a complete rationale based upon such a review.  

The Board acknowledges the Veteran's contentions that the Staph infection was incurred as a result of his right knee surgery.  As a lay person, the Veteran can only comment as to symptoms and immediately-observable relationships.  He lacks the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that the right knee infection and subsequent fusion are related to any specific VA treatment, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disabilities, consider all the potential causes, and determine that one was a more likely cause than another.  Hence, the Veteran's opinion on this question is not competent evidence.  38 C.F.R. § 3.159(a)(1), (2) (2014).  

The Board also notes that the Veteran's wife, a registered nurse, has submitted statements asserting that the right knee infection was caused either from the VA surgery or from the allograft itself, because the evidence shows that the automobile accident did not cause a break in the skin.  She also identified an article about a study which she contends shows that up to 10 percent of allografts used in this type of surgery are contaminated and that the majority of the bacteria identified were Staphylococcus aureus.  

The Board finds that although a break in the skin was not demonstrated as a result of the MVA, the VA treatment record from the time immediately before the MVA did demonstrate a break in the skin.  Moreover, the Veteran was warned that because of this break in the skin, he was at an increased risk for infection.  As explained in the VHA opinion, which was provided by a physician who specializes in infectious diseases, the Staph organism is commonly found on human skin and those with a break in the skin and who undergo an inciting event such as an MVA are at an increased risk for the type of infection the Veteran sustained.  As the Veteran's wife's statements do not address the break in the skin clearly noted before the MVA, and as she does not have the level of expertise as the VHA physician, the Board finds the VHA opinion to be significantly more probative.  

Moreover, to the extent that she pointed to the article regarding contaminated allografts as evidence of the source of the Veteran's Staph infection, the Board notes that the article does not involve or discuss the specifics of the Veteran's case.  Moreover, the evidence does not demonstrate that the allograft used in the Veteran's knee surgery was contaminated.  Indeed, the VHA opinion acknowledged that such a surgery using a foreign substance like an allograft would carry an increased risk of infection.  As the examiner explained, however, if such a virulent bacteria strain had been introduced during surgery, signs or symptoms of an infection would have appeared by the time of the August 21 follow-up appointment.  In this case, the infection did not appear until several days after the MVA.  This timeline is very consistent for Staph infection according to the VHA physician and suggests the trauma from the automobile accident introduced the bacteria into the Veteran's knee through the documented break in skin integrity.

As the most probative medical evidence indicates that the Veteran's current right knee disability is not due to VA medical treatment, the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for disability resulting from right knee tendon repair.  In light of the claimed disability not being caused by VA treatment, the Board need not discuss the informed consent the Veteran gave prior to the VA surgery, whether there was any fault on the part of VA, or whether the outcome of the VA treatment was not reasonably foreseeable.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  Because, however, there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





	(CONTINUED ON NEXT PAGE)


ORDER

Compensation under 38 U.S.C.A. § 1151 for a disability resulting from right knee tendon repair is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


